Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A telephone call was made to Michael P. Straher on 03/04/2021 to request an oral election to the below restriction requirement, but did not result in an election being made.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 15-27, drawn to a method for preparing a body wash, etc., composition comprising a pigment particle pre-coated with a cationic material and isopropyl titanium triisostearate comprising the steps of: 
preparing a pigment particle coated with a cationic material and isopropyl titanium triisostearate by: 
(i) dissolving the cationic material in water in a vessel to form a mixture;  
(ii) adding the pigment particle to the mixture in step (i);  
(iii) drying the mixture from step (ii);  (iv) cooling the dried mixture;  (v) sieving the mixture from step (iv) to remove agglomerate thereby producing a sieved powder;  
(vi) adding to the sieved powder a solution of isopropyl titanium triisostearate dissolved in a solvent;  
(vii) mixing or blending the solution from step (vi), and (viii) drying the mixed or blended solution to produce the coated pigment particle; and 
combining the coated pigment particle with one or more components of the body wash, etc., selected from anionic surfactants, etc., classified in C01G 23/04.
II.	Claims 28-37, drawn to a method for preparing a body wash, etc., composition comprising a pigment particle pre-coated with a cationic material and isopropyl titanium triisostearate, comprising the steps of:
preparing a pigment particle coated with a cationic material and isopropyl titanium triisostearate by: 
(i) providing a solution of isopropyl titanium triisostearate dissolved in a solvent;  
(ii) adding the pigment particle to the mixture in step (i);  
(iii) mixing or blending the solution from step (ii); (iv) drying and then cooling the mixture from step (iii) to produce an isopropyl titanium triisostearate coated pigment particle;  
(v) adding the isopropyl titanium triisostearate coated pigment particle to a solution of a cationic material dissolved in water to form a mixture;  
(vi) drying the mixture from step (v); (vii) sieving the dried mixture from step (vi) to remove agglomerate thereby producing the pigment particle coated with the cationic material and isopropyl titanium triisostearate
combining the pigment particle coated with the cationic material and isopropyl titanium triisostearate with one or more components of the body wash, etc., selected from anionic surfactants, etc., classified in C01G 23/04.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have opposite order of coating pigment particle with regard to cationic material and isopropyl titanium triisostearate. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instance application, the inventions require different search queries as well are likely to raise different non-prior are issues under 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HONG YU/
Primary Examiner, Art Unit 1612